Citation Nr: 0206530	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  94-29 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to special monthly compensation (SMC) based 
upon the need for regular aid and attendance or because of 
being housebound.


WITNESSES AT HEARING ON APPEAL

Appellant and A.M.H.


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from January 1965 to 
February 1968.

This appeal arises from a September 1991 decision of the 
White River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the appellant's claim for entitlement to service 
connection for hearing loss of the left ear and a low back 
disability.  

The Board remanded the appellant's claim for service 
connection for hearing loss and a back disability for 
additional development in June 1996 and September 1999 
decisions.

This appeal also arises from a September 1999 RO decision 
which, in pertinent part, denied the appellant's claim for 
SMC based upon the need for regular aid and attendance or 
because of being housebound.

The Board again remanded the appellant's claim for additional 
development in a January 2001 decision.  However, this 
decision was vacated by the Board because of irregularities 
in February 2001, and the Board remanded the appellant's 
claim in a February 2001 decision.

FINDINGS OF FACT

1.  The appellant served on active duty from January 1965 to 
February 1968.

2.  The appellant's claim for service connection for hearing 
loss of the left ear is not supported by competent medical 
evidence of a current hearing loss disability for VA 
compensation purposes.

3.  The appellant's low back disability began many years after 
his active service and is not the result of a disease or 
injury in service.

4.  The appellant is currently service-connected for PTSD, 
evaluated as 100 percent disabling, and tinnitus, evaluated 
as 10 percent disabling.

5.  The appellant's service-connected disabilities have not 
rendered him unable to independently perform daily functions 
of self-care or to protect himself from the hazards and 
dangers incident to his daily environment.

6.  The appellant is not housebound as a direct result of his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West Supp. 2001); 38 C.F.R. § 3.385 (1993); 38 C.F.R. 
§ 3.385 (2001).

2.  A low back disability, including degenerative arthritis, 
was not incurred in or aggravated during service, and may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991 & Supp 2001); §§ 3.303, 3.307, 
3.309 (2001).

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or based on being 
housebound have not been met.  38 U.S.C.A. § 1114(1)(s) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.350, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, by virtue of the Statement and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant and, in fact, it appears that all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  VA 
examinations were conducted in June 1991, August 1991, August 
1993, January 1998 with an addendum opinion supplied in 
October 1999, June 2001, and September 2001, and copies of 
the reports associated with the file.  The appellant had an 
opportunity to testify at a hearing on appeal before the 
undersigned in September 1993, and before a hearing officer 
at the RO in June 1998.  Copies of the transcripts of these 
hearings have been associated with the claims folder.  Thus, 
the veteran has been made aware of the information and 
evidence necessary to substantiate his claim, and in these 
circumstances, there is no reasonable possibility that 
further assistance to the appellant would aid in 
substantiating the claim.  For these reasons, further 
development is not warranted.  38 U.S.C.A. § 5103, 5103A 
(West Supp 2001).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
or if sensorineural hearing loss or arthritis manifested to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§ 1110 (West Supp 2001); 38 C.F.R. § 3.303(a), 3.309 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

To establish a claim for service connection, the appellant 
must demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Epps v. Gober, 126 F.3d at 1468.  Medical 
evidence is required to provide the existence of a current 
disability and to fulfill the nexus requirement.  Id. at 
1467-68.

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2001).

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b) (2001), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim may still be 
established pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App 488, 495-98 
(1997).

1.  Entitlement to service connection for hearing loss of the 
left ear.

The appellant served as a light weapons infantryman during 
service.  His ears were described as normal at the time of his 
January 1965 military enlistment examination.  An audiometry 
evaluation revealed the following left ear readings:

	500	1000	2000	4000	(Hertz)	
LEFT	    5      0	      5	     5	(Decibels)

The appellant's ears were likewise described as normal at the 
time of his December 1967 military separation examination.  
The following readings were reported for the appellant's left 
ear:

	250	500	1000	2000	3000	4000	(Hertz)
LEFT	  15   15	    15	    15	    15	    15
	(Decibels)

A VA audiological examination was conducted in August 1991 
which revealed the following left ear readings:

	1000	2000	3000	4000	(Hertz)		Average
LEFT	    10	    10	    15	    30	(Decibels)         
16

Speech discrimination was 96 percent correct.  The examiner 
noted a mixed loss of hearing on the left from within normal 
limits to mild, to moderately severe to moderate.

At his September 1993 hearing on appeal before the 
undersigned, the appellant reported that he noticed decreased 
hearing on the left approximately 10 years earlier and he 
claimed that his hearing seemed to have decreased during the 
past year.  He testified that he was exposed to a lot of 
noise during service, including small arms fire, mortar fire, 
and air strikes.  

A December 1997 audiological evaluation revealed the 
following audiometric readings on the left:

	250	500	1000	2000	3000	4000	5000(Hertz)  
Average
LEFT	 15     5		    10	    20	    25	     35	    
90(Decibels)   23

Speech discrimination was 92 percent on the left.  The 
examiner reported that hearing on the left was within normal 
limits from 250 to 3000 Hertz, dropping to a mild to severe 
high frequency sensorineural hearing loss.

A VA ear examination was conducted in January 1998.  The 
appellant complained of difficulty hearing, especially in 
groups or with background sounds.  He claimed that he was 
exposed to significant amounts of noise in service.  He 
denied any otalgia, otorrhea or dizziness.  Examination 
showed the tympanic membranes to be intact and mobile.  The 
mastoids were normal.  External ear canals were normal.  The 
diagnosis was of bilateral sensorineural hearing loss, 
secondary to noise exposure.  The examiner noted no evidence 
of a left conductive hearing loss.  He indicated that, on the 
basis of this examination, he could not determine whether the 
hearing loss was incurred during the appellant's time in the 
military.

At his June 1998 RO hearing on appeal, the appellant 
testified regarding his left ear hearing loss.  He indicated 
that he had hearing loss during service, but that he did not 
complain or seek treatment.  He attributed his hearing loss 
to noise exposure.  He denied having sought treatment for 
hearing loss. 

In an October 1999 addendum, the VA examiner who had examined 
the appellant in January 1998, reviewed the appellant's 
military separation physical examination report and his 1991 
audiological examination.  He reported that the audio from 
1991 showed a high frequency hearing loss that was not 
present on his separation examination of December 1967.  
Therefore, his hearing loss developed between 1967 and 1991.  
He felt that it was most likely from noise exposure, but did 
not know if it was service-connected since he did not know 
what the appellant's military status was during that time 
interval.

The Board remanded the appellant's claim in a February 2001 
decision.

A VA audio examination was conducted in June 2001.  The 
appellant reported a history of noise exposure without 
hearing protection while in the military.  He denied any 
significant occupational noise exposure.  The examiner 
reviewed the appellant's medical history. Audiological 
evaluation revealed the following left ear audiometric 
readings:

	1000	2000	3000	4000	(Hertz)  Average
LEFT                     10       10         15      30 
(Decibels)   16

Speech discrimination was 100 percent correct on the left.  
Test results revealed a mild to severe sensorineural hearing 
loss in the left ear.  The four frequency pure tone average 
(1000 to 4000 Hz) was 16 dB hearing loss in the left ear.  
The score reflected excellent word recognition ability in 
quiet, with a score of 100 percent for the left ear.  
Acoustic immittance measures were consistent with normal 
middle ear function.  The examiner's impression was, given 
the appellant's history, the noise to which he was exposed 
during the military was the most significant.  He indicated 
that he questioned the appellant's separation audiogram.  
First, he noted that it would be very unusual for levels to 
be recorded at frequencies other than 500, 1000, 2000, and 
4,000 Hz.  Secondly, he noted that all of the appellant's 
hearing levels were at 15 dB hearing loss which suggested 
that a screening rather than a threshold test was performed.  
Again, this was very atypical.  For these reasons, he 
indicated that he felt it is as likely as not that the 
appellant's hearing loss is related to his military service.  

The pertinent regulations governing evaluations for hearing 
loss were amended, effective November 25, 1994.  The Court 
has stated that where the law or regulation changes during 
the pendency of a case, the version most favorable to the 
veteran will generally be applied.  See West v. Brown, 7 
Vet.App. 70, 76 (1994); Hayes v. Brown, 5 Vet.App. 60, 66-67 
(1993); Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).

Prior to November 25, 1994, hearing status was not considered 
service connected when the thresholds for the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz were all less than 40 
decibels; the thresholds for at least three of these 
frequencies were 25 decibels or less; and speech recognition 
scores using the Maryland CNC Test were 94 percent or better.  
38 C.F.R. § 3.385 (1993).

Currently, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2001).

Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In this particular case, however, the medical 
evidence does not establish that the appellant has a hearing 
loss disability of his left ear for VA purposes under either 
the 1993 or 2001 regulations.

The above findings disclose the appellant unambiguously fails 
to meet the regulatory standard for establishing a current 
left ear hearing loss disability as defined in 38 C.F.R. § 
3.385.  There is no medical evidence contradicting the test 
findings or suggesting that the appellant currently suffers a 
hearing loss as defined in 38 C.F.R. § 3.385.  In the absence 
of proof of a present disability, there can be no valid 
claim.  See Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


2.  Entitlement to service connection for a low back 
disability.

Service medical records are completely devoid of any 
complaints or findings referable to the appellant's back.  
The appellant denied any history of recurrent back pain, and 
no musculoskeletal defects were noted at the time of his 
December 1967 military separation examination.

A May 1970 treatment entry from Western Massachusetts 
Hospital indicated that the appellant reported a history of a 
car accident in February 1970.  X-rays of his spine were 
negative.

A VA examination was conducted in June 1974.  The appellant 
reported a history of a motorcycle accident in April 1971 
with multiple injuries.  However, no complaints or findings 
referable to his back were indicated.

Medical treatment records from the appellant's private 
physician, Donald Ettelson, M.D., were submitted, which 
indicated that the appellant complained of low back pain of 4 
months duration, and provided a history of a back injury 12 
years earlier while carrying some shingles.  The diagnosis 
was of probable right herniated nucleus pulposus in June 
1976.

A December 1977 Vocational Evaluation Report indicated that 
the appellant provided a history of a right arm disability as 
a result of a motorcycle accident in 1971, and a lumbar disc 
problem which had occurred "since then."

Medical treatment records from the appellant's private 
physician, Dr. Vazifdar, indicated that the appellant 
reported occasional low back pain in March 1979.

A November 1989 Workers' Compensation examination report 
revealed that the examiner noted a history of low back 
injuries.  However, the appellant denied any low back 
complaints at the time.

A February 1990 nursing discharge summary in relation to a VA 
hospitalization for evaluation of post traumatic stress 
disorder symptoms noted that the appellant had a history of a 
back injury in 1987.  The appellant also reported that he 
sustained a back injury while in the army.

A September 1992 evaluation report from the appellant's 
private physician, Robert S. Hormell, M.D., indicated that 
the appellant was seen for orthopedic complaints, including 
low back pain.  He reported a history of back injury during 
service while working for a roofing contractor.  He claimed 
that he developed severe low back pain and got home with 
extreme difficulty.  He indicated no medical care, and that 
he did not report the injury.  He claimed that his back had 
been painful at intervals ever since, with severe spasms.  
The diagnosis was of disc degenerative disease at L3-4, L4-5, 
and L5-S1 with probable disc protrusion and intermittent 
nerve root compression at L5-S1, left.

X-rays of the appellant's lumbar spine taken at Memorial 
Hospital in September 1992 revealed narrowing at L3-4, L4-5 
and definitely L5-S1 with bony eburnation of the sacral shelf 
at S1.  There was no fracture dislocation.  There were slight 
hypertrophic changes as described above.  There was gentle 
mid lumbar spine convexity which was barely perceivable.  

A March 1993 VA x-ray report indicated that the appellant 
complained of increasing lumbosacral pain.  X-ray of the 
lumbar spine revealed moderate degenerative disc disease of 
the lower lumbar spine with evidence of previous trauma to 
the right anterior superior iliac spine.  X-ray of the 
sacroiliac joints was negative for abnormalities.

At his September 1993 hearing before the undersigned, the 
appellant testified that he injured his back while on leave 
in the service.  He reported that he was working for a 
roofer, and while carrying some shingles, his back "went 
out."  However, he did not report the incident for fear of 
being court-martialed for damaging government property.  He 
reported that he did seek medical treatment following service 
in 1969, but that he was still researching to determine where 
those records were.  He also claimed that he was denied 
employment with the fire department in 1979 because of his 
back.

A May 1997 VA treatment entry indicated that the appellant 
complained of low back pain which increased with bending and 
lifting.  He provided a history of an injury while moving a 
heavy object at the age of 21 years.  The assessment was of 
chronic low back pain, may have spinal stenosis.  In October 
1997, he reported that he tried the TENS unit which was 
effective and that his back was not "bothering" him.

The Board remanded the appellant's claim in a February 2001 
decision.

A June 2001 VA examination was conducted.  The examiner 
reported that the appellant had degenerative disc disease of 
the lower lumbar spine.  The appellant indicated that while 
on leave in the service, he was carrying shingles at a 
construction job when he twisted and felt something in his 
back "pop."  He claimed that since that time he has had 
back problems.  The examiner noted that the appellant was 
also involved in a motorcycle accident in 1971 and sustained 
massive trauma to his lower extremities and right upper 
extremity.  The appellant complained of intermittent pain 
with weakness and morning stiffness, as well as fatigability 
and lack of endurance of the lumbar spine.  He stated that he 
had some pain in the morning, graded as a 2/10 which he 
treated with Motrin and a TENS unit and rest.  He had a 
"knot" in his lumbar spine associated with paravertebral 
muscle spasm and, occasionally, every four to five months, 
reported sciatica which lasted for two to three weeks.  He 
stated that precipitating factors for pain, as well as flare 
ups, were if he bent to quickly to pick objects up off the 
floor, if he sat for prolonged periods, lifted, twisted, or 
bent.  The pain was associated when it was quite severe, with 
a left lower extremity radicular component, down into the 
foot.  During a flare, any movement hurt.  Major flares 
occurred two to three times a year.  He denied the use of 
crutches, braces or canes.  He claimed that he moved 
carefully, and limited his manual labor.  The examiner noted 
that a review of his medical record over the past year 
revealed that he had been seen twice, but did not complain of 
back pain.  The diagnosis was of degenerative arthritis of 
the lumbosacral spine including degenerative disc disease, as 
shown on x-rays from 1993.  The examiner reported that review 
of the appellant's service medical records revealed no 
evidence of a low back injury or complaints upon his 
termination examination.  He opined that it is impossible to 
state whether the injury incurred by the appellant in 1967 
led to the development of his lumbar spine degenerative disc 
disease, as he suffered a motorcycle accident in 1971 which 
complicated this picture immensely.  

As reported above, service medical records are negative for 
any complaints or findings referable to the appellant's back.  
The appellant first complained of back pain diagnosed as 
probable right herniated nucleus pulposus in June 1976, more 
than 8 years after his military separation, and degenerative 
arthritis of the back is first indicated in the medical 
record in September 1992, more than 24 years after the 
appellant's military separation.  The VA examiner 
specifically determined that it was impossible to determine 
whether the appellant's low back disability was related to 
his military service.  

The only evidence contained in the claims file which would 
tend to establish that the appellant's low back disability is 
related to service is the appellant's own contentions, as set 
forth in various correspondence received by VA.  However, as 
the appellant has not been shown to be a medical expert, he 
is not qualified to express an authoritative and probative 
opinion regarding any medical causation.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995), citing Grottveit, in which 
the Court held that a veteran does not meet his or her burden 
of presenting evidence of a claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.

For these reasons, the evidence is not so evenly balanced as 
to require application of the benefit of the doubt in favor 
of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  A preponderance of the evidence of record is against 
entitlement to service connection for a low back disability.

3.  Entitlement to special monthly compensaiton (SMC) based 
upon the need for regular aid and attendance or because of 
being housebound.

The appellant was granted entitlement to service connection 
for post traumatic stress disorder in a September 1989 rating 
decision.  

A VA hospitalization summary indicated that the appellant was 
voluntarily admitted for evaluation of his post traumatic 
stress disorder from October 1989 to November 1989.  The 
prognosis was poor and it was indicated that he was 
unemployable.

A VA hospitalization summary for a period of admission from 
January 1990 to February 1990 indicated that the appellant 
was voluntarily admitted for entrance into an 8-week Rehab 
Treatment Program.  He was readmitted for the Core II portion 
of the Rehab Treatment Program from February 1990 to March 
1990.  He reportedly remained unemployable with a poor 
prognosis.  

A VA psychiatric examination was conducted in June 1991.  
Axis I diagnoses included post traumatic stress disorder and 
alcohol abuse.  The examiner noted that the appellant was 
deteriorating in his work capability and relationships 
secondary to his post traumatic stress disorder

VA outpatient treatment records, revealed that the appellant 
was followed for his post traumatic stress disorder symptoms. 

A September 1992 letter from the appellant's private 
psychologist, Roger Poire, Psy.D., indicated that he was seen 
for individual and group therapy on a weekly basis.

A March 1993 VA post traumatic stress disorder evaluation 
indicated a diagnosis of moderate to severe post traumatic 
stress disorder.

A December 1993 letter from Mr. Poire indicated that he had 
not seen the appellant since August 1993 after he missed many 
scheduled group and individual therapy sessions.

A VA psychiatric examination was conducted in January 1998.  
The appellant reported that he participated in group 
counseling once a week.  He denied taking psychiatric 
medications.  He claimed that he was homeless and that he 
lived in his car.  With the exception of a very brief job in 
1992 as a cook, he claimed that he last worked as a security 
guard in 1988 when he was injured.  The examiner observed 
that the appellant appeared older than his stated age with 
very poor grooming and hygiene.  However, he was generally 
cooperative with the interview.  There was mild psychomotor 
retardation noted.  Eye contact was non-existent.  Speech was 
of normal tone and volume, but hesitant at times.  Vocabulary 
was adequate.  The appellant's mood was angry and depressed.  
His affect was blunted.  He was tearful at times.  Thought 
process and content were logical and goal-directed.  He 
denied any psychotic symptoms.  When questioned about 
suicidal ideation, he stated that he thought about suicide 
just about every other day, and was making a list of the 
people he wished to "take out" with him.  Memory and 
concentration were greatly decreased.  The appellant stated 
that occasionally he would lose his train of thought and not 
be able to remember what he was talking about.  Insight and 
judgment were impaired, as evidenced by his living in his car 
despite offers of help from the Veteran's Center.  Cognition 
was not formally tested, but the appellant was alert and 
oriented times three.  The assessment was of severe and 
chronic post traumatic stress disorder.  The appellant was 
not willing to take any medications to deal with his symptoms 
of depression or symptoms relating to post traumatic stress 
disorder.  Axis I diagnoses included post traumatic stress 
disorder, chronic and severe; alcohol dependence; and 
recurrent major depression.

At his June 1998 VARO hearing on appeal, the appellant 
testified regarding his post traumatic stress disorder 
symptoms and claimed that he was unable to work as the result 
of his post traumatic stress disorder.  He reported that he 
lived out of a van.  When asked about what he did for food, 
the appellant indicated that he went to drive through windows 
at fast food restaurants, or ate something cold out of a can.

July 1998 letters from the veteran's therapist Kevin Cole, 
and Timothy L. Beebe, MA, CADC of the Vet Center indicated 
that the appellant was unemployable as the result of his post 
traumatic stress disorder. 

December 1998 VA Mental Residual Functional Capacity 
Assessments prepared by Timothy L. Beebe, MA, CADC of the Vet 
Center, the appellant's psychologist Roger Poire, Psy.D., and 
Kevin Cole, all indicated that the appellant's ability to be 
aware of normal hazards and to take appropriate precautions 
was "[n]ot significantly" limited.

In a January 1999 Social Security Administration decision, it 
was found that the appellant was entitled to a period of 
disability commencing March 1, 1992.  

The Board granted the appellant a 100 percent disability 
evaluation for his service-connected post traumatic stress 
disorder in a September 1999 decision.

VARO denied the appellant's claim for SMC in a September 1999 
decision, and the Board remanded the appellant's claim in a 
February 2001 decision.

A June 2001 Aid and Attendance or Housebound examination was 
conducted.  The appellant stated that he believed he was 
eligible for aid and attendance as he rarely left home 
secondary to anxiety and felt his world was quite restricted.  
He had the regular assistance of another person in attending 
to the ordinary hazards of daily living, as his mother did 
the cooking for him for fear that he would leave the fire or 
stove on.  He also took medication at his mother's insistence 
on a daily basis, and she reminded him that it was time for 
his pills.  She also reminded him to bathe, and he stated 
that he would not bathe otherwise.  He was, however, 
independent in the activities of daily living of dressing, 
eating, ambulation, toileting, and hygiene.  The assistance 
of another in protecting himself from the ordinary hazards of 
his environment as per the appellant was required in the 
presence of his mother to cook for him.  The appellant left 
his home and his immediate vacinity for medical appointments, 
and presented for examination having been driven by a friend.  
He did state, however, that he drove alone or car-pooled to 
the Veterans Center for his group sessions on a regular 
basis.  The appellant was not permanently bedridden and there 
were no problems with his eyes.  He stated that he was 
capable of managing his benefit payments in his own best 
interest and paid his own bills with his mother overseeing 
him.  He stated that he avoided crowds and people, and felt 
his world was very restricted.  He spent most of his time at 
home, working on his computer.  Even though he claimed that 
he would spend most of his time on the computer, he stated 
that he had a decrease in memory and concentration.  He did 
not have major bouts of dizziness, bowel or bladder 
incontinence, or poor balance affecting his ability to 
ambulate, perform self-care or travel beyond the premises of 
his home.  He did, however, occasionally have loss of memory 
and short-term memory specifically.  

The appellant described a typical day by stating that he 
would wake up, watch television, play with the computer, walk 
through the yard, think about cleaning his basement, interact 
only with his mother and his friend, and then with his group 
at the Veterans Center once a week.  He stated that he 
occasionally watched television.

The examiner noted that the frequency and under what 
circumstances the appellant was able to leave the home or 
immediate premises was significant, for occasionally he went 
out to eat with his mother, and rode down to the supermarket 
at least once a week and waited in the car to avoid the 
crowd.  He occasionally drove to his group, and often car 
pooled with other individuals.  He did not do manual labor.  
Diagnoses included post traumatic stress disorder as his 
major disability.  No complaints or findings referable to 
tinnitus were indicated.

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination. 
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole. It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need. Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others. See 38 C.F.R. § 3.352(a).

Special monthly compensation provided by 38 U.S.C.A. § 1114 
is payable for being so helpless as to be in need of regular 
aid and attendance.  Such special monthly compensation is 
payable where the veteran has a single service-connected 
disability rated as 100 percent disabling and,

(1) Has additional service-connected 
disability or disabilities independently 
rated at 60 percent, separate and 
distinct from the 100 percent service-
connected disability and involving 
different anatomical segments or bodily 
systems, or

(2) Is permanently housebound be reason 
of service-connected disability or 
disabilities. This requirement is met 
when the veteran is substantially 
confined, as a direct result of service-
connected disabilities, to his or her 
dwelling and the immediate premises or, 
if institutionalized, to the ward or 
clinical areas, and it is reasonably 
certain that the disability or 
disabilities and resultant confinement 
will continue throughout his or her 
lifetime. See 38 C.F.R. § 3.350(i) 
(2001).

See 38 C.F.R. § 3.350(i) (2001).

The record reflects that the veteran is service connected for 
post traumatic stress disorder, evaluated as 100 percent 
disabling.  He is also service-connected for bilateral 
tinnitus, evaluated as 10 percent disabling, which is the 
maximum evaluation for tinnitus.  38 C.F.R. § 4.87 Diagnostic 
Code 6260 (2001).

December 1998 VA Mental Residual Functional Capacity 
Assessments indicate that the appellant's ability to be aware 
of normal hazards and to take appropriate precautions is not 
significantly limited.  Upon VA examination conducted in June 
2001, the examiner noted no restrictions on the appellant 
leaving home.  The appellant drove or car pooled regularly to 
medical appointments, and went out to eat and shopping with 
his mother.

Thus, because the veteran does not have additional service- 
connected disability or disabilities ratable at 60 percent 
separate and distinct from his 100 percent service-connected 
post traumatic stress disorder and the evidence does not show 
that he is permanently housebound by reason of his service-
connected disability, the requirements for housebound 
benefits have not been met.  In regard to entitlement to 
special monthly compensation by reason of the need for aid 
and attendance, the evidence does not show that the 
appellant's service-connected disability has rendered him 
blind, bedridden, or so disabled as to be incapable of self-
care.  It is not claimed, nor is it shown that due to his 
service-connected disability, he is unable to feed, bathe, or 
dress himself, or care for his own hygienic needs.  It is not 
shown that he requires assistance in using the lavatory or 
that he is unable to protect himself from the dangers in his 
daily environment.  Furthermore, the evidence of record does 
not show that the appellant is in need of the regular aid and 
attendance of another person due solely to his service-
connected post traumatic stress disorder.
The record does not support a grant of entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance or on account of being housebound.  38 
U.S.C.A. §§ 1114(1)(s); 38 C.F.R. §§ 3.350, 3.352 (2001).


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to service connection for a low back disability 
is denied.

Special monthly compensation based on the need for aid and 
attendance of another person or housebound status is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

